                                 Dennis R. Thelen, SBN 83999
         1                       Kevin E. Thelen, SBN 252665
                                            LAW OFFICES OF
         2                           LEBEAU • THELEN, LLP
                            5001 East Commercenter Drive, Suite 300
         3                           Post Office Box 12092
                               Bakersfield, California 93389-2092
         4                    (661) 325-8962; Fax (661) 325-1127
                                  (dthelen@lebeauthelen.com)
         5                        (kthelen@lebeauthelen.com)
         6      Attorneys for Defendants
                County of Tulare, Pavel Mundl, M.D.,
         7      and Rodolfo Vicente, M.D.

         8

         9                                   IN THE UNITED STATES DISTRICT COURT
        10                              FOR THE EASTERN DISTRICT OF CALIFORNIA
        11

        12     D.L.                                             Case No.: 1:14-CV-00824-AWI-BAM
        13                     Plaintiff,                       STIPULATION AND ORDER
                                                                REGARDING DISMISSAL OF
        14            vs.                                       DEFENDANTS PAVEL MUNDL, M.D.
                                                                AND RODOLFO VICENTE, M.D.
        15     MARGARET VASSILEV, M.D.; RODOLFO
               VICENTE, M.D.; MARK WISEMAN, M.D.;
        16     PAVEL MUNDL, M.D.; COUNTY OF
               TULARE; KAWEAH DELTA HEALTHCARE
        17     DISTRICT; SANDRA BOSMAN, M.D.;
               UNITED STATES OF AMERICA; LORI ANN
        18     M. BOKEN, M.D.; T. PLUNKETT, RNC; D.
               BRACKETT, RNC; B. BROWN, RNFA; and
        19     DOES 1 to 50,
        20                     Defendants.
        21

        22            TO THE COURT, ALL PARTIES, AND RESPECTIVE COUNSEL OF RECORD:

        23            Plaintiff D.L., a minor, by and through his Guardian Ad Litem, Kari Ann Junio, and through his

        24     counsel of record Mark Wade Coleman, Esq., and defendants Rodolfo Vicente, M.D. and Pavel Mundl,

        25     M.D., through their counsel of record Kevin E. Thelen, Esq., hereby stipulate and agree to dismiss

        26     defendants Rodolfo Vicente, M.D. and Pavel Mundl, M.D., with prejudice, from the above-captioned

        27     action in exchange for a waiver of costs.

        28
{00225044;1}                                                   -1-
                 STIPULATION AND ORDER REGARDING DISMISSAL OF DEFENDANTS PAVEL MUNDL, M.D. AND
                                            RODOLFO VICENTE, M.D.
         1               This agreement between the parties was reached following arms-length negotiations about a
         2     potential resolution to the case between counsel for plaintiff and counsel for Dr. Mundl and Dr. Vicente.
         3               This dismissal of Dr. Mundl and Dr. Vicente shall be effective immediately upon the execution
         4     of the enclosed Proposed Order filed herein with the Court.
         5               IT IS SO STIPULATED.
         6
               Date: March 1, 2019                           NUTTALL COLEMAN & DRANDELL
         7

         8
                                                                     /s/ Mark W. Coleman
         9                                                   By:      ___________________________________
                                                                     MARK W. COLEMAN, ESQ.
        10                                                           Attorneys for plaintiff D.L., by and through his
                                                                     Guardian ad Litem, Kari Ann Junio
        11

        12
               Dated: March 1, 2019                          LeBEAU-THELEN, LLP
        13

        14
                                                             By:     /s/ KEVIN E. THELEN_______________
        15                                                           DENNIS R. THELEN, ESQ.
                                                                     KEVIN E. THELEN, ESQ.
        16                                                           Attorneys for Defendants
                                                                     COUNTY OF TULARE, PAVEL MUNDL,
        17                                                           M.D., AND RODOLFO VICENTE, M.D.
        18     ///
        19     ///
        20     ///
        21     ///
        22     ///
        23     ///
        24     ///
        25     ///
        26     ///
        27     ///
        28
{00225044;1}                                                       -2-
                     STIPULATION AND ORDER REGARDING DISMISSAL OF DEFENDANTS PAVEL MUNDL, M.D. AND
                                                RODOLFO VICENTE, M.D.
         1                                                    ORDER
         2            The parties have stipulated that the action brought by Plaintiff D.L., a minor, by and through his
         3     Guardian Ad Litem, Kari Ann Junio, against Defendants Rodolfo Vicente, M.D. and Pavel Mundl, M.D.
         4     be dismissed with prejudice in exchange for a waiver of costs. In light of the parties’ stipulation,
         5     Plaintiff’s action against Defendants Rodolfo Vicente, M.D. and Pavel Mundl, M.D. only is terminated
         6     by operation of law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The motions
         7     for summary judgment currently set for hearing on March 15, 2018 (Doc. Nos. 72, 73), and all other
         8     pending dates and matters pertaining to Defendants Rodolfo Vicente, M.D. and Pavel Mundl, M.D., are
         9     VACATED. The Clerk of the Court is directed to update the docket by terminating Defendants Rodolfo
        10     Vicente, M.D. and Pavel Mundl, M.D. and not close this action.
        11
               IT IS SO ORDERED.
        12

        13        Dated:    March 4, 2019                              /s/ Barbara    A. McAuliffe            _
        14                                                       UNITED STATES MAGISTRATE JUDGE

        15

        16

        17

        18

        19
        20

        21

        22

        23

        24

        25

        26
        27

        28
{00225044;1}                                                    -3-
                 STIPULATION AND ORDER REGARDING DISMISSAL OF DEFENDANTS PAVEL MUNDL, M.D. AND
                                            RODOLFO VICENTE, M.D.
